DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a ventilation housing comprising: a housing; and a ventilation component, the housing including a tubular projecting part protruded from the housing, the projecting part including a communicating hole formed therein to communicate inner space and outer space of the housing, the ventilation component comprising: a tubular attachment member made of an elastic body, the attachment member being press-fitted over the projecting part to be attached thereon so as to bring an inner surface of the attachment member into contact with an outer surface of the projecting part; a ventilation body supported by the attachment member to cover an end portion of the communicating hole with the attachment member, and providing ventilation between the inner space and the outer space; and a covering member including a peripheral part disposed around an outer surface of the attachment member and a top part covering the ventilation body with the peripheral part, the covering member being press-fitted over the attachment member so as to bring an inner surface of the peripheral part into contact with the outer surface, at least one selected from an interior of the attachment member, an interior of the covering member, and a gap between the outer surface of the attachment member and the peripheral part of the covering member including at least one ventilation path connecting the ventilation body and the outer space, and -3-New U.S. Patent Application a first contact part positioning closer to the inner space than an end portion on the outer space side in a second contact part, the first contact part being a contact portion between an outermost protruding portion protruding from the outer surface of the attachment member and the inner surface of the peripheral part of the covering member, and the second contact part being a contact portion between the outer surface of the projecting part of the housing and the inner surface of the attachment member.
Regarding claims 2-11, claims 2-11 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 2019/0389363 to Kim teaches a cap vent with an elastic member, but fails to specifically disclose the structure of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879